Citation Nr: 1827483	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  11-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, excluding the period from May 14, 2015 through August 1, 2015.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, mood disorder, dementia, and a sleep disorder.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; a November 2009 rating decision of the RO in Columbia, South Carolina; and a May 2013 rating decision of the RO in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file is currently with the RO in Atlanta, Georgia.

The December 2008 rating decision continued a noncompensable disability rating for the Veteran's right knee disability.  In an August 2011 statement of the case (SOC), the RO granted a 10 percent rating, effective April 23, 2008, or the date of his increased rating claim.  In a January 2016 rating decision, the RO granted a temporary 100 percent rating from May 14, 2015 to August 1, 2015, based upon surgical treatment necessitating convalescence, and continued a 10 percent disability rating effective August 1, 2015.  

The November 2009 rating decision denied service connection for pancreatitis. 

The May 2013 rating decision denied the Veteran's claims of service connection for an acquired psychiatric disorder, a cervical spine disability, and a left knee disability.  It also denied the Veteran's petitions to reopen previously denied claims of entitlement to service connection for a lumbar spine disability and a left wrist disability.  

The Board has rephrased the Veteran's claims of entitlement to service connection for PTSD, major depressive disorder, dementia, and a sleep disorder as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include those diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a videoconference hearing in July 2015 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In March 2016, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a March 2016 rating decision, the RO effectuated the Board's March 2016 grant of service connection for a lumbar spine disability, evaluated at 10 percent disabling, effective April 27, 2015.  In March 2016, the Veteran filed a timely notice of disagreement (NOD), which has been acknowledged by the RO in a May 2016 letter to the Veteran.  As the RO appears to be acting upon the Veteran's NOD, this claim remains pending before the RO. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of an increased disability rating for a service-connected right knee disability, claims of service connection for an acquired psychiatric disorder and pancreatitis, and entitlement to a total disability rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been shown to be related to service.

2.  The Veteran does not have a current left wrist disability that is related to service. 

3.  The Veteran's left knee disability has not been shown to be caused or aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left wrist disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in April 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  To the extent that the record reflects that the Veteran applied for Social Security Administration benefits, a remand is not required to obtain outstanding SSA disability records, as the record reflects that he applied for benefits due to his work injury.  There is no indication that such benefits were granted or that there would be records relevant to the issues on appeal that are not already associated with the claims file.  Therefore, a remand for SSA disability records would only serve to further delay adjudication of the claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was afforded VA examinations in September 2012, March 2017, and January 2018.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In this case, arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

Cervical spine

The Veteran contends that service connection is warranted for a cervical spine disability.  Specifically, the Veteran claims that he sustained an injury to his neck during an in-service motor vehicle accident (MVA) that was subsequently aggravated by a post-service occupational injury in 2006.  See July 2015 hearing transcript.

Service treatment records reflect that in August 1991, the Veteran was involved in a MVA, in which he hit his head on a window.  The Veteran complained of neck pain and an x-ray revealed mild compression of C6 and minimal subluxation of C6-7.  However, a follow-up CT scan was unremarkable for cervical spine trauma from C5-7, with no abnormal paravertebral soft tissue masses and no evidence to suggest disc herniation.  In August 1992, the Veteran was involved in a second MVA and complained of neck pain.  He was found to have slight tenderness of C5-6, with painful, but full range of motion.  An imaging study was negative for fracture, dislocation, or swelling of the soft tissue, and the Veteran was diagnosed with a strain.  On the Veteran's July 1993 separation examination, the Veteran reported recurrent back pain.  However, on objective examination, the Veteran's neck and spine were found normal.

Post-service records reflect that during a September 1994 VA examination, the Veteran's neck was found normal. 

A July 2004 imaging study revealed evidence of spasming with slight narrowing of the disc space at the level of C6-7.  Minimal degenerative changes of the spine were seen, with decreased height of the vertebral body at C6.

Treatment records reflect that in 2006, the Veteran sustained a neck injury while lifting shingles at work, and he developed numbness in his left arm and fingers and pain in his left shoulder.  The Veteran underwent surgery to repair a herniated disc.

A September 2010 imaging study revealed multi-level degenerative changes with canal and foraminal narrowing.  The Veteran was diagnosed with degenerative cervical disc disease post cervical fusion at C5-6. 

A September 2012 VA examination report reflects a diagnosis of cervical disc disease post fusion in 2006.  The examiner noted that the Veteran was involved in a MVA in service that caused neck pain which continued during service and after separation from service.  The examiner noted that the Veteran reported recurrent back pain on his 1993 separation examination, but that the physical examination revealed a normal spine.  The Veteran reported injuring his neck in 2006 while lifting a box of shingles, from which he underwent surgery to repair a herniated disc.  Upon examination, the Veteran was found to have localized tenderness, limited range of motion, and IVDS of the cervical spine.  After reviewing the evidence, the examiner indicated that the Veteran had two episodes of neck strain in service, but that no abnormalities were seen on x-ray.  The Veteran was not diagnosed with degenerative disc disease until eleven years after separation after a work-related injury.  The examiner found that there was no evidence that the Veteran had chronic neck pain during or after separation from service and "no objective evidence that his degenerative cervical disc condition was not related to his military service."  Thus, the examiner opined that the Veteran's neck condition was not incurred in or caused by the claimed in-service August 1991 injury. 

In March 2016, the Board found that the September 2012 opinion was contradictory and was not clear as to whether the examiner considered both in-service MVAs.  Therefore, the Board remanded so that an addendum opinion could be obtained. 

In a March 2017 addendum opinion, the examiner noted the Veteran's two in-service MVAs, but that imaging studies were negative.  Furthermore, while the Veteran was diagnosed with a strain in 1992, a strain is an acute transient injury to the muscle that resolves without residuals.  Additionally, the examiner noted that the Veteran's separation examination was negative for neck complaints and his neck was found normal on objective examination.  The examiner noted that while the Veteran reported injuring his neck in service and having pain since, objective evidence was negative for neck complaints until July 2004, when he was diagnosed with degenerative disc disease of the cervical spine, eleven years post service.  The examiner found that while the Veteran's 1991 x-ray revealed mild compression and minimal subluxation at C6-7, a follow-up CT scan, which the examiner explained outperforms plain radiography, ruled out compression and subluxation of the cervical spine.  The examiner reported that medical literature supports that traumatic degenerative disease usually has its onset within three years from the trauma, and that the Veteran's medical record was silent for neck pain for eleven years.  Thus, the examiner opined that the Veteran's degenerative cervical disc disease post cervical fusion at C5-6 did not begin during service and was not related to an incident of service.  

After a review of all the medical evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran's degenerative disc disease of the cervical spine is related to or caused by his active service.

Service treatment records reflect that the Veteran was diagnosed with neck strain in service and this appears to have resolved without residuals, as his spine was found normal on objective examination during separation. 

The Board finds the March 2017 VA examiner's opinion regarding the nature and etiology of the Veteran's cervical spine disability persuasive, as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's in-service neck complaints and his post-service complaints of neck pain beginning in 2004, eleven years after separation from service.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board notes that the Veteran has reported that he has experienced neck pain since service.  However, the objective evidence of record reflects that the Veteran denied neck pain until 2004, when he was diagnosed with degenerative disc disease, eleven years after service. 

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current neck disability and whether his current disability is related to his in-service MVAs and neck pain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current neck disability, his post-service complaints of neck pain, his work-related injury, and the in-service complaints of neck pain in the above compensation examination medical opinion.

Taking into account the March 2017 VA examiner's opinion, the Veteran's service treatment records, and the medical evidence of record, including the Veteran's lay statements, the Board finds the preponderance of the evidence is against finding that the Veteran's current neck disability is related to his in-service MVAs.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Left wrist

The Veteran contends that service connection is warranted for a left wrist disability.  Specifically, he contends that he fractured his wrist in service and that he has had pain ever since.

Service treatment records reflect that in October 1990, the Veteran fell on his left wrist while playing basketball.  He complained of pain, but denied swelling.  Upon examination, he had full range of motion, with no appreciable swelling or deformity.  An x-ray revealed a break in the cortex of the distal radius, but no displacement.  He was diagnosed with a possible distal radius wrist fracture, placed in a splint, and referred for a follow-up orthopedic appointment.  The orthopedist indicated a FOOSH (fall on outstretched hand) injury, with tenderness to the radial head and minimal swelling.  A provisional diagnosis of questionable fracture to the distal left radius was provided, with instructions to follow up in three weeks.  In a July 1993 separation examination, the Veteran reported having broken bones and arthritis, but denied painful or swollen joints.  Upon objective examination, his upper extremities were found normal.  

A September 1994 VA examination report reflects that the Veteran reported fracturing his left wrist in service and was placed in a cast for six to eight weeks.  After removal, he was deployed with no major problem and reported no major problems with his wrist that that time.  An associated x-ray of the left wrist was normal, with no evidence of soft tissue swelling, acute fracture, or significant degenerative changes. 

In November 2003, the Veteran reported having left wrist pain.  Imaging studies were negative, with no evidence of recent fracture or dislocation.  In December 2007, the Veteran reported having left wrist pain.  See VA treatment records.   

A September 2012 VA examination report reflects that the Veteran reported fracturing his wrist in service, and that he had progressively worsening pain since, with weakness and intermittent pain on the ulnar side.  The Veteran denied receiving treatment or using an assistive device for his wrist, and he denied having flare-ups.  Upon examination, the Veteran had pain on repetitive use, with localized pain or tenderness on palpation, and functional impairment of pain on movement.  The examiner noted that the Veteran's service treatment records reflected a possible distal radius fracture in October 1990, but that the Veteran denied swollen or painful joints in a July 1993 separation examination, and his upper extremities were found normal upon objective examination.  The examiner further noted the Veteran had normal imaging studies in 1994 and 2003 and that his clinical records were silent for a chronic left wrist condition.  The examiner found that the Veteran's wrist condition did not impact his ability to work.  The examiner diagnosed the Veteran with left wrist strain, but opined that it was not incurred in or related to service, as there was no objective evidence of a chronic left wrist condition.  

In a March 2017 VA addendum opinion, the examiner noted that the Veteran injured his left wrist while playing basketball in 1990, resulting in left wrist pain and minimal swelling, and was diagnosed with possible distal radius fracture, non-displaced.  The examiner found, however, that the Veteran had full range of motion and mild swelling, which is not consistent with a bony fracture.  Furthermore, a follow-up x-ray was not taken a few weeks after the injury, which is a clinical standard of care for a bone fracture.  The examiner noted that the Veteran's 1993 separation examination was silent for wrist complaints and the Veteran was found to have normal extremities.  A September 1994 imaging study was negative for soft tissue swelling or acute fracture, with no radiographically significant degenerative changes.  The examiner noted that an initial primary care note dated November 2003 indicated an old fracture of the left wrist with continuing pain, but an associated x-ray was negative for recent wrist fracture or dislocation.  The examiner also considered the Veteran's lay statements that he fractured his wrist in service and had experienced pain on and off ever since.  However, the examiner noted that the Veteran denied having any pain several times from 1999 to 2004 and while the Veteran reported recurrent wrist pain, the current problem list in his VA treatment records was silent for wrist pain.  Thus, the examiner concluded that there was no objective evidence that the Veteran's subjective recurrent left wrist condition was related to his active duty.  

Looking to the medical evidence of record, the Board finds that the Veteran does not have a current left wrist disability that is related to his in-service injury.  

Pain alone that results in functional impairment can constitute a disability, even if there is no identified underlying diagnosis.  However, this does not necessarily mean that any functional impairment will qualify as a current disability.  To establish the presence of a disability, a veteran needs to show that his or her pain reaches the level of functional impairment of earning capacity.  In other words, subjective pain in and of itself will not establish a current disability.  Consideration should be given to the impact, or lack thereof, from pain, focusing on evidence of functional limitation caused by pain.  If it is found that pain rises to a level of a current disability, the in-service incurrence and nexus prongs of service connection must still be satisfied to warrant service connection.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018). 

The Veteran reports that he has symptoms on and off but denies receiving treatment or using an assistive device for his left wrist.  The 1994 and 2003 x-rays of the Veteran's left wrist were found to be normal.  The Veteran's separation examination is silent for complaints of left wrist pain and his upper extremities were found normal.  Although the Veteran reported pain in 2003 and his problem list reflects a left wrist condition up until 2010, the records have been silent for wrist condition since.  While the September 2012 examiner found that repetitive use caused functional impairment of pain on movement, the examiner also indicated that the Veteran's left wrist condition did not impact his ability to work. 

The evidence of record does not reflect that the Veteran's pain due to his left wrist disability has reached the level of functional impairment of earning capacity.  For this reason, the Board finds that the Veteran's left wrist disability, diagnosed as wrist strain, and manifested by pain, does not rise to the level to constitute a disability for VA purposes and therefore is not sufficient to support a claim for service connection.  

The Board notes that even if the Veteran's left wrist disability constituted a disability for VA purposes, the evidence of record does not reflect that the disability is related to service.  The Veteran has stated that he has left wrist pain and that his left wrist pain is due to service.  The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the underlying cause of his current left wrist pain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current left wrist pain and his in-service injury in the above compensation examination medical opinions.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current left wrist disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a left wrist disability must be denied.

Left knee

The Veteran contends that service connection is warranted for a left knee disability.  Specifically, the Veteran contends that due to compensating for his service-connected right knee disability, he has developed osteoarthritis of the left knee.  See July 2015 hearing transcript.

In March 2015, the Veteran reported that his left knee had been hurting for approximately six weeks.  The Veteran declined an x-ray at the time.  A May 2016 imaging study of the left knee revealed early degenerative joint disease.  

The Veteran was afforded a VA examination in January 2018.  The Veteran reported that he had noticed increasing left knee pain from putting more pressure on his left leg, but denied flare-ups.  The examiner noted the Veteran's service treatment records were silent for a left knee condition and that the Veteran was diagnosed with degenerative joint disease of the left knee in 2016.  Upon examination, range of motion and muscle strength of the left knee was normal, with no evidence of atrophy, ankylosis, recurrent effusion, joint instability, or meniscal condition.  The Veteran departed the examination ambulatory, without any assistive device, and in no distress.  The examiner concluded that the Veteran's early degenerative joint disease of the left knee was part of the natural aging process and opined that the Veteran's left knee disability was less likely than not caused by or aggravated by his service-connected right knee disability.  Although the Veteran claimed his left knee disability was the result of overcompensation for his service-connected right knee disability, the examiner found that the examination and medical records did not reveal a muscle or nerve injury, leg length discrepancy, or gait abnormality.  Furthermore, the medical literature was against finding a relationship between the Veteran's service-connected right knee disability and his claimed left knee disability and that based on a review of the medical records, medical literature, and clinical experience, there was no objective evidence that the Veteran's left knee disability was aggravated beyond its natural progression.  

The Board finds the January 2018 VA examiner's opinion persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records, post-service treatment records, and medical literature.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's service-connected right knee disability and his claimed left knee disability.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current left knee disability and whether his current left knee disability is caused or aggravated by his service-connected right knee disability; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current left knee disability and his service-connected right knee disability in the above compensation examination medical opinion.

Taking into account the January 2018 VA examiner's opinion and the medical evidence of record, including the Veteran's lay statements, the Board finds the preponderance of the evidence is against finding that the Veteran's current left knee disability is caused by or aggravated by his service-connected right knee disability.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a left knee disability is denied. 



REMAND

Right knee

The Veteran contends that his service-connected right knee disability warrants a higher rating than what is currently assigned.  The Veteran is currently rated at 10 percent prior to May 14, 2015, at 100 percent from May 14, 2015 to August 1, 2015 due to surgery necessitating convalescence, and at 10 percent thereafter.

The Veteran was afforded VA examinations for his right knee in July 2013 and January 2018.  The Board finds that the July 2013 and January 2018 examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the July 2013 and January 2018 examination reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Thus, the examination reports are ambiguous on whether these levels of testing were done.  Furthermore, the January 2018 examination report does not indicate at what degree pain began during range of motion testing.

The Board finds that it is also necessary to ensure that the Board has adequate information as to reported flare-up of pain in the right knee.  In the January 2018 VA examination report, the examiner noted that the Veteran reported experiencing flare-ups, but the examiner indicated that she was unable to express any limits to functional ability without resorting to mere speculation because she was not seeing the Veteran during a flare-up.  However, the examiner did not provide any explanation as to why she could not estimate the Veteran's additional loss of motion caused by flare-ups based on the medical evidence of record and the Veteran's own reports.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of Appeals for Veterans Claims held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he] could not do so."  Therefore, the January 2018 VA examination does not adequately address the presence of flare-ups in light of the holding in Sharp. 

As the July 2013 and January 2018 VA examinations are inadequate for ratings purposes, the Board finds that a remand is warranted for a new VA examination to assess the current severity of the Veteran's right knee disability.

Acquired psychiatric disorder

The Veteran contends that service connection is warranted for a psychiatric disorder.  Specifically, he claims that he feared for his life while deployed in Kuwait and Saudi Arabia and that when he returned, he began getting into trouble in the military and began using alcohol and drugs.  He states that he did not know what depression was and that he was first diagnosed with depression when he began treatment at the VA in 2008.  See July 2015 hearing transcript.  

An April 2013 VA examination report reflects that upon examination, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and instead provided a diagnosis of mood disorder, NOS; alcohol dependence; cannabis dependence; and cocaine abuse.  The examiner did not provide an opinion as to the nature and etiology of the Veteran's diagnosed mood disorder. 

A May 2013 VA examination report reflects that upon examination, the examiner diagnosed the Veteran with mood disorder, NOS, and polysubstance dependence, in full remission.  The examiner attributed the Veteran's reported sleep difficulties to his mood disorder, but did not otherwise provide an opinion as to the nature and etiology of the Veteran's diagnosed mood disorder. 

In March 2016, the Board remanded the claim of service connection for an acquired psychiatric disorder for an opinion as to the nature and etiology of the Veteran's diagnosed mood disorder. 

The Veteran's claims file was returned to the April 2013 examiner for an addendum opinion.  However, that examiner indicated that the Veteran's diagnosed mood disorder, NOS could not be linked to service and that the Veteran's reported stressors of being afraid of being deployed, general fear for his life while being deployed, seeing dead bodies in burned vehicles, feeling buildings shake due to bombs, and daily rocket and missile attacks near his building did not mean that the Veteran had a PTSD diagnosis.  The examiner indicated that many individuals have been exposed to trauma and do not develop PTSD.  Rather, the symptoms must be functionally related to the index trauma and cannot be caused by other conditions or factors.  The examiner recommended a re-examination by an examiner other than her and the May 2013 examiner.

The Veteran was afforded a new VA examination in January 2018.  The examiner noted that the Veteran had received intermittent treatment from the VA from 2004 to 2016, with the most recent diagnostic impression in 2015 of major depressive disorder, recurrent; mood disorder, NOS; cannabis dependence, in remission; and other and unspecified alcohol dependence, in remission.  After examining the Veteran and reviewing the claims file, the examiner found that the Veteran did not meet Criterion C or D for the diagnosis of PTSD.  The examiner instead provided a diagnosis of major depressive disorder (MDD).  The examiner indicated that the Veteran had reported that his mother, sister, and maternal grandmother had suffered from depression, and that per the DSM-V, first-degree family members of individuals with major depressive disorder have a two- to fourfold higher risk for major depressive disorder than the general population, which suggested a strong genetic component to the Veteran's MDD.  Furthermore, an August 2004 VA initial psychiatric evaluation consult, the Veteran reported onset of his depression and anxiety in 1997, several years after the Veteran's discharge from service in 1993.  Thus, the examiner opined that it was less likely as not that the major depressive disorder began during active service or was related an incident of service.  In addition, the examiner found that the examination results were not consistent with dementia or a sleep disorder, but that the Veteran's reported sleep problems were a symptom of his major depressive disorder. 

The Board finds the January 2018 examination report inadequate.  Although the examiner found that the Veteran's psychiatric disability was not caused by service, but rather due to genetics, the examiner did not provide an opinion as to whether the Veteran's psychiatric disability was aggravated by active service.  Furthermore, it is not clear that the examiner considered the Veteran's lay statements that he did not seek treatment earlier because he did not know what depression was. 

Therefore, the Board finds that a remand is warranted for an addendum opinion as to whether the Veteran's psychiatric disability was caused or aggravated by his active service. 

Pancreatitis

With regard to pancreatitis, the Veteran has exclusively argued that it was caused by Divalproex, a medication he took for his psychiatric disorder.  An April 2008 VA treatment record notes that the Veteran had acute pancreatitis and that Divalproex is a known precipitating agent and that his pancreatitis was most likely secondary to the medication. 

As the matter of entitlement to service connection for an acquired psychiatric disorder will have a substantial effect on the merits of his claim for secondary service connection for pancreatitis, it is inextricably intertwined and remanded with the Veteran's claim for service connection for an acquired psychiatric disorder and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  If the AOJ determines that the Veteran's acquired psychiatric disorder is related to service, the Veteran should be provided a VA examination because of the April 2008 VA treatment record noted above. 

TDIU

As the outcome of the issues being remanded may have a substantial impact on the Veteran's TDIU claim, it is inextricably intertwined and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since November 2017 and any private treatment records identified by the Veteran. 

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c) The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation. 

To the extent possible, the examiner is asked to estimate the loss of motion of the right knee during flare-ups and due to pain currently and as reported in the July 2013 and January 2018 VA examination reports.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Return the Veteran's claims file to the examiner who conducted the January 2018 VA psychiatric examination so that an addendum opinion may be provided.  If the examiner is no longer available, provide the Veteran's claims file to an examiner other than the April and May 2013 VA examiners.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to

(i)  Whether it is at least as likely as not ((50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by service or otherwise related to any incident of service; or, began within one year of separation from service.

The examiner is asked to comment on the Veteran's lay statements as to why he did not seek treatment earlier. 

(ii)  If the examiner finds that the Veteran's acquired psychiatric disorder was not caused by or related to service, then the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is aggravated (i.e., worsened) by his active service.  If the examiner finds that the Veteran's acquired psychiatric disorder was aggravated by active service, then he or she should quantify the degree of aggravation, if possible. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

4.  If the AOJ determines that the Veteran's acquired psychiatric disorder is related to service, schedule the Veteran for an examination to determine the nature and etiology of the Veteran's pancreatitis.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatitis was proximately due to or the result of his acquired psychiatric disorder, to include the use of Divalproex.  

(b)  If the examiner finds that the Veteran's pancreatitis was not proximately due to or the result of his use of Divalproex for his acquired psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's pancreatitis was aggravated by his acquired psychiatric disorder, to include the use of Divalproex.  If the examiner finds that the Veteran's pancreatitis was aggravated by his acquired psychiatric disorder, then he or she should quantify the degree of aggravation, if possible. 

Although a complete review of the Veteran's claims file is required, the Board draws the examiner's attention to the April 2008 VA treatment record which indicates that the Veteran's pancreatitis was most likely secondary to Divalproex.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

5.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


